SEAWELL, J., took no part in the consideration or decision of this case.
Civil action to recover for personal injuries alleged to have been caused by the wrongful act, neglect or default of the defendant. *Page 803 
It is alleged in the complaint that the plaintiff was employed by the "North Carolina Employment Relief Administration" (Vinson v. O'Berry,209 N.C. 287, 183 S.E. 423) as truck foreman in charge of the Pullen Park Lake Project; that the defendant corporation rented to said "administration" a tractor and driver; and that on 13 June, 1935, plaintiff was injured by the negligence of the driver of defendant's truck.
It is in evidence that the "E. R. A. supervisor had full authority to direct the operation of the Gregory Chandler equipment, tell them what to do, when to start to work, how to do it, and where to go. . . . Mr. Matthews, the E. R. A. supervisor, directed the work; gave orders to the foremen. Mr. Gregory wasn't there" when plaintiff was hurt.
From the judgment of nonsuit, entered at the close of all the evidence, plaintiff appeals, assigning errors.
Affirmed on authority of Shapiro v. Winston-Salem, 212 N.C. 751, andLiverman v. Cline, 212 N.C. 43, 192 S.E. 849.
Affirmed.
SEAWELL, J., took no part in the consideration or decision of this case.